FILED
                                              United States Court of Appeals
                  UNITED STATES COURT OF APPEALS      Tenth Circuit

                          FOR THE TENTH CIRCUIT                        December 19, 2014

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
SHANAN E. WILSON,

             Plaintiff-Appellant,

v.                                                       No. 14-5034
                                               (D.C. No. 4:11-CV-00615-FHM)
CAROLYN W. COLVIN, Acting                                (N.D. Okla.)
Commissioner, Social Security
Administration,

             Defendant-Appellee.


                           ORDER AND JUDGMENT *


Before HOLMES, BACHARACH, and McHUGH, Circuit Judges.


      This appeal involves the denial of a motion for an award of

attorneys’ fees. The appeal grew out of our decision in Wilson v. Colvin,

541 F. App’x 869 (10th Cir. 2013), where we reversed a district court

judgment affirming the Commissioner’s denial of an application for

disability benefits. On remand, Ms. Wilson moved for attorney fees under

*
     The Court grants the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G).
      This order and judgment does not constitute binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. But the order
and judgment may be cited for its persuasive value consistent with Fed. R. App. P.
32.1 and 10th Cir. R. 32.1.
the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d)(1)(A). The

district court denied the motion, holding that the Commissioner’s position

was substantially justified. Ms. Wilson appeals, and we affirm.

      In the previous appeal, Ms. Wilson argued that the administrative law

judge had erred in analyzing evidence of an opinion by Dr. Denise

LaGrand, a consultative examiner. According to Ms. Wilson, the

administrative law judge failed to explain the decision to reject moderate

limitations assessed by Dr. LaGrand.

      Using a mental RFC evaluation form, Dr. LaGrand found that Ms.

Wilson had

      ●      mild restrictions in the ability to interact appropriately with the
             public and with co-workers, and

      ●      moderate restrictions in the ability to interact appropriately
             with supervisors and respond appropriately to usual work
             situations and to changes in a routine work setting.

See Aplt. App., vol. 3 at 484. The administrative law judge limited Ms.

Wilson to “simple, unskilled work” and restricted her contact with the

public, co-workers, and supervisors, but also stated that Ms. Wilson had

the ability to adapt to work situations. Id., vol. 2 at 15.

      We held that the district court should have reversed because the

administrative law judge failed to explain why he had rejected some of the

doctor’s limitations, and adopted others. Based on that failure, we

reversed and remanded, with instructions to direct the agency to clarify

                                      -2-
whether it intended to reject Dr. LaGrand’s moderate restrictions on Ms.

Wilson’s ability to respond and adapt to work settings. Wilson, 541 F.

App’x at 874.

      As the prevailing party, Ms. Wilson filed an EAJA motion, arguing

that the Commissioner lacked substantial justification to defend the

agency’s decision. Opposing the motion, the Commissioner contended that

her position was reasonable even though it ultimately did not convince our

court. Ms. Wilson responded that the Commissioner’s position was not

substantially justified because in Haga v. Astrue, 482 F.3d 1205, 1208

(10th Cir. 2007), we had already rejected her contention that a moderate

limitation was the same as no limitation based on the mental RFC form’s

definition of “moderate.”

      The district court denied Ms. Wilson’s motion. It held that the

Commissioner had reasonably argued that the administrative law judge’s

assessment accounted for all of Dr. LaGrand’s limitations. With this

holding, the district court acknowledged that we had previously rejected in

Haga one of the Commissioner’s contentions. But, the district court

concluded that contention “was only one aspect of [the Commissioner’s]

argument, and certainly was not the main focus.” Aplt. App., vol. 1 at 194

n.2. The court gave three reasons for concluding that the Commissioner’s

position was substantially justified:


                                        -3-
      1.    The administrative law judge thoroughly summarized Dr.
            LaGrand’s medical opinion.

      2.    The administrative law judge framed his hypothetical question
            to the vocational expert as limiting Ms. Wilson’s ability to
            adapt to work settings to the particular circumstances expressed
            in the hypothetical (which included the limitations ultimately
            stated in the RFC assessment).

      3.    The administrative law judge commented in the decision that
            “the record does not contain any opinions from treating or
            non-treating physicians indicating that claimant is disabled, or
            has medical or functional limitations greater than those
            determined in this decision.”

Id. at 195 (internal quotation marks omitted).

      We review for an abuse of discretion a district court’s determination

that the Commissioner’s position was substantially justified. Madron v.

Astrue, 646 F.3d 1255, 1257 (10th Cir. 2011). The court abuses its

discretion when it bases its ruling on an incorrect legal conclusion or relies

on factual findings that are clearly erroneous. Id. In applying this

standard, we can consider the government’s success in the district court.

Hadden v. Bowen, 851 F.2d 1266, 1267 (10th Cir. 1988).

      The Commissioner has consistently argued that the administrative

law judge’s assessment of functional capacity encompassed all of Dr.

LaGrand’s limitations. But, the Commissioner has asserted different (and

arguably conflicting) grounds to support this claim. On the one hand, the

Commissioner contends that the moderate restrictions found by

Dr. LaGrand are equivalent to no restrictions in light of the definition of

                                     -4-
“moderate” in the mental RFC form that the doctor completed. That form

defined “moderate” as “more than a slight limitation in this area but the

individual is still able to function satisfactorily.” Aplt. App., vol. 3 at 483

(emphasis added). But, we rejected this contention in Haga, where we

stated that “a moderate impairment is not the same as no impairment at

all.” 482 F.3d at 1208.

      But, the Commissioner also argues that the administrative law judge

intended to address all of Dr. LaGrand’s moderate restrictions. According

to the Commissioner, the administrative law judge concluded that Ms.

Wilson’s moderate difficulties in responding and adapting to work settings

are addressed by restricting the jobs to simple, unskilled work and by

limiting contacts with co-workers, supervisors, and the public. The

Commissioner asserts that this reading of the residual functional capacity

assessment is substantially justified based on the other findings and the

way that the administrative law judge framed the hypothetical to the

vocational expert.

      The hypothetical question asked the vocational expert to assume an

individual with limitations involving unskilled work activities, limited

ability to relate to coworkers and supervisors, and inability to relate to the

general public. The question then directed the vocational expert to assume

the individual “could adapt to a work situation under those circumstances.”


                                     -5-
Aplt. App., vol. 2 at 95 (emphasis added). Thus, the hypothetical question

drew an explicit connection between the limitations stated and

Ms. Wilson’s ability to adapt to work situations. In these circumstances,

the Commissioner could reasonably argue that the administrative law judge

intended to draw the same connection in the residual functional capacity

assessment.

      On appeal, Ms. Wilson argues that the Commissioner lacked

substantial justification after Haga to treat moderate limitations as the

equivalent of no limitation. But, the district court held that argument was

not the Commissioner’s main focus, and we cannot regard that

determination as irrational. See Madron, 646 F.3d at 1257. The district

court then considered the Commissioner’s alternative contention

supporting her position and found it reasonable. Ms. Wilson fails to show

that the district court abused its discretion in holding that argument was

substantially justified. Thus, we affirm the denial of Ms. Wilson’s motion

for fees under the EAJA.


                                    Entered for the Court



                                    Robert E. Bacharach
                                    Circuit Judge




                                     -6-